Stephens, J.
¶61 (dissenting) — In granting summary judgment, the majority impermissibly puts the burden on Kenneth Burton to establish the applicability of GAEA’s (the General Aviation Eevitalization Act of 199413) so-called fraud exception as a matter of law. It essentially resolves important factual disputes and misreads the relevant reporting requirements. I would affirm the Court of Appeals and remand this case for trial. While I agree with the majority that the meaning of “manufacturer” under GAEA is a question of law and that Twin Commander is a manufacturer, genuine issues of material fact regarding the applicability of the fraud exception remain. Accordingly, I respectfully dissent.

Standards on Summary Judgment

¶62 The majority errs in the first instance by failing to apply established standards regarding summary judgment. “The purpose of summary judgment is to avoid a useless trial when there is no genuine issue of any material fact.” Olympic Fish Prods., Inc. v. Lloyd, 93 Wn.2d 596, 602, 611 P.2d 737 (1980). “The burden of proving by uncontroverted facts that no genuine issue exists is upon the moving party.” Id. In contrast to this well-settled principle, the majority contends that Burton “must plead and prove facts that would prove the fraud exception.” Majority at 222. The majority believes this is so because of GARA’s requirement that facts necessary to prove a knowing misrepresentation, withholding, or concealment must be pleaded with specificity. Id. (quoting GAEA § 2(b)(1)).
*234¶63 But with this reasoning, the majority mistakenly collapses a pleading requirement into the standards on summary judgment. Burton’s obligation is to plead facts necessary to prove fraud. It is then up to a fact finder to determine whether those facts do indeed prove fraud. The question on summary judgment is completely separate— whether there is a genuine issue of material fact regarding the applicability of GARA § 2(b)(1). The majority’s reasoning places an impossible and impermissible burden on a party seeking exception to GARA’s statute of repose to prove his case a matter of law on the face of his pleadings in response to the moving party’s summary judgment motion.
¶64 We review summary judgment rulings de novo. “Summary judgment is properly granted when the pleadings, affidavits, depositions, and admissions on file demonstrate there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.” Folsom v. Burger King, 135 Wn.2d 658, 663, 958 P.2d 301 (1998). “After the moving party submits adequate affidavits [showing there is no genuine issue of fact], the nonmoving party must set forth specific facts which sufficiently rebut the moving party’s contentions and disclose the existence of a genuine issue as to a material fact.” White v. State, 131 Wn.2d 1, 9, 929 P.2d 396 (1997). The ultimate burden remains at all times on the moving party. See Balise v. Underwood, 62 Wn.2d 195,199, 381 P.2d 966 (1963). “[Reasonable inferences from the evidence must be resolved against the moving party.” Folsom, 135 Wn.2d at 663. Thus, it is Twin Commander’s burden to show there is no genuine issue of material fact, and it is Burton’s obligation to identify facts that raise reasonable inferences as to the applicability of GARA § 2(b)(1). It is not Burton’s burden on summary judgment to present us with a “ ‘smoking gun,’ ” as the majority seems to require. Majority at 224. When these standards remain in focus, summary judgment is inappropriate in this case.

*235
Required Information

¶65 An FAA (Federal Aviation Administration) regulation defines required information as that which concerns (1) failures, malfunctions, or defects (2) in a product or part manufactured by the type certificate holder (3) that the type certificate holder has determined resulted in, or could result in, one of 13 serious occurrences. 14 C.F.R. § 21.3(a).14 This requirement does not apply, however, to failures, malfunctions, or defects that were “caused by improper maintenance, or improper usage,” or that the type certificate holder “[k]nows were reported to the FAA by another person under the Federal Aviation Regulations” or that the type certificate holder “[h]as already reported under the accident reporting provisions of Part 430 of the regulations of the National Transportation Safety Board [(NTSB)].”15 14 C.F.R. § 21.3(d)(l)(i), (ii), (iii).
¶66 The GARA § 2(b)(1) exception applies only where a manufacturer has failed to disclose required information. 14 C.F.R. § 21.3. Burton argues that Twin Commander failed to report or misrepresented to the FAA several events involving aircraft of the model line in question where there was rudder damage similar or identical to the rudder damage in the accidents that precipitated “Alert Service Bulletin 235” (SB 235) and contributed to the accident in question here.
¶67 Specifically, Burton contends that Twin Commander failed to disclose rudder information related to (1) a 1970 *236crash involving a prototype of a predecessor to the 690C model (prototype crash); (2) the results of a 1979 flutter test by Twin Commander’s predecessor type certificate holder, Gulfstream (flutter test report); (3) a 1982 crash in Arkansas in which the airplane’s rudder horn assembly was never found (Arkansas crash); (4) a 1992 crash in Denver in which tearing of the rudder was observed (Denver crash); (5) four other cases of problems with the rudder cap (other cases); (6) a 2002 crash in Texas in which the rudder cap separated from the plane in flight (Texas crash); and (7) a 2003 crash in Georgia in which the rudder cap also separated from the plane during flight (Georgia crash).
¶68 In light of the evidence presented by Twin Commander, the Court of Appeals agreed Twin Commander had not concealed or misrepresented the existence of these various events or occurrences. Burton v. Twin Commander Aircraft, LLC, 148 Wn. App. 606, 626, 221 P.3d 290 (2009). It noted that in fact “there is no dispute that each of the accidents [was] reported to the FAA.” Id. at 627 n.18. But, the Court of Appeals concluded there was no evidence Twin Commander had reported information concerning the 1992 accident in relation to the 2002 and 2003 crashes. Id. at 626. The Court of Appeals agreed with Burton that a trier of fact could find that, had the FAA known about similarities between the 1992, 2002, and 2003 crashes, SB 235 might have been drafted differently. In other words, the fact that Twin Commander failed to “connect the dots” between the various accidents for the FAA raised “material issues of fact about whether Twin Commander knowingly misrepresented, or concealed, or withheld relevant and material information from the FAA in obtaining approval of SB 235.” Id. at 627.
¶69 The similarities between the 1992, 2002, and 2003 incidents support an inference that the GARA § 2(b)(1) exception applies here. In an April 4, 2003 e-mail, Twin Commander’s vice-president/general manager, Jeff Cousins, wrote that following the 2003 crash, Twin Commander began investigating all the records it had of aircraft in*237flight breakups and found similarities between the 2002 and 2003 incidents and the 1992 Denver crash. Clerk’s Papers (CP) at 4356. Although Twin Commander knew in 2003 that the NTSB had determined in 1993 that the 1992 crash was caused by pilot error and turbulence, the April 4, 2003 e-mail from Cousins suggests that Twin Commander’s subsequent investigation raised concerns about whether there was a connection between the rudder damage in 1992, 2002, and 2003. Moreover, the fact that it then drafted a service bulletin regarding its fleet’s rudder assembly suggests it believed there might be a problem with its rudder assembly that could contribute to accidents.
¶70 Contrary to the majority’s view, the possible connection between the 1992, 2002, and 2003 rudder problems falls within the definition of information required to be reported under 14 C.F.R. § 21.3. That regulation reads in part:
Except as provided in paragraph (d) of this section, the holder of a Type Certificate . . . shall report any failure, malfunction, or defect in any product, part, process, or article manufactured by it that it determines has resulted in any of the occurrences listed in paragraph (c) of this section.
14 C.F.R. § 21.3(a). The majority reads the “it determines” language as its own exception to the regulation’s reporting requirements, reasoning that before a manufacturer’s reporting obligation is triggered, it must engage in an investigation to determine whether the failure at issue caused one of the listed occurrences. Majority at 224-26. This is an unnatural reading of the regulation’s plain language. 14 C.F.R. § 21.3 does not require that a type certificate holder determine the failure caused the stated occurrence before reporting it or that it determine what caused the failure, but rather that the failure did or could result in one of the occurrences listed. The determination contemplated in 14 C.F.R. § 21.3(a) is a very low threshold, far short of legal causation and one that the evidence suggests was met here. Cousins described the incidents involving the rudder apparatus as “failures.” CP at 4356. He stated that a rudder cap *238“departed the aircraft” and that the plane “came apart in flight.” Id. In other words, the failure of the rudder apparatus resulted in the plane literally breaking apart in flight. This encompasses at least one occurrence listed in 14 C.F.R. § 21.3(c)(ll): “[a]ny structural . . . malfunction, defect, or failure which causes an interference with normal control of the aircraft for which derogates the flying qualities.” The majority errs when it reads the determination language of 14 C.F.R. § 21.3(a) as requiring a “cause and effect analysis” on the part of the type certificate holder. Majority at 226. Twin Commander was not excused from the reporting requirements under 14 C.F.R. § 21.3(a).
¶71 The exceptions to the reporting requirement of 14 C.F.R. § 21.3 lie not in subsection (a), but in subsection (d). Likewise, the manufacturer’s opportunity to investigate and conclude that information is not required under the C.F.R. arises in subsection (d), not subsection (a). But subsection (d) applies only where the manufacturer (i) has determined that the failures, malfunctions, or defects at issue were caused by improper maintenance or usage; (ii) knows they were reported to the FAA by another person pursuant to regulations; or (iii) has already reported them under a specific provision, “Part 430” of the NTSB regulations, and Twin Commander cannot avail itself of these exceptions to the reporting requirement.
¶72 Critically, Twin Commander makes no attempt to show prior reporting by any other person or pursuant to NTSB part 430 of the similarities between the 1992 crash and the 2002 and 2003 incidents that it found in its independent investigation following the 2003 accident. Twin Commander does argue that the information concerning the similarities between the 1992, 2002, and 2003 rudder damage is not required information because Twin Commander’s causation determination excused it from the reporting obligation. But this argument is premised on a misapprehension of the causation provision. First, the language of the C.F.R. excuses reporting when the manufacturer has affirmatively determined the failure at issue was *239caused by improper maintenance or usage. Twin Commander concedes it had made no such determination at the time the April 4, 2003 e-mail was drafted. Suppl. Br. of Pet’r at 19.16 Second, Twin Commander refers to the portion of GARA § 2(b)(1) that limits the information manufacturers must report to that which “is causally related to the harm which the claimant allegedly suffered.” GARA § 2(b)(1). This portion of GARA is unclear with respect to who makes the causal determination. Twin Commander argues that the manufacturer must “determine [ ] itself that the incident was caused by the product defect.” Br. of Resp’ts at 35-36 & n.8. Burton counters that causation is a question for the trier of fact unless it is undisputed that there was no relationship between the information withheld from the FAA and the accident. Suppl. Br. of Resp’ts at 15-16. Burton’s view is supported by Butler v. Bell Helicopter Textron, Inc., 109 Cal. App. 4th 1073,1087-88,135 Cal. Rptr. 2d 762 (2003), in which the California Court of Appeal reasoned that the question under the statute is not what causal connection the manufacturer identified in deciding whether it was required to report to the FAA, but rather what the FAA would have done in response to the information that the plaintiff alleges the manufacturer failed to report.
¶73 This makes sense. A manufacturer should not be able to avoid a question of fact on causation under GARA by simply citing to its own view of the matter. Here, though Twin Commander presented evidence that the causes of at *240least two accidents cited by Burton were either unknown or not caused by a faulty rudder assembly. CP at 1335, 1361. Burton offered evidence, including expert testimony, disputing Twin Commander’s evidence and supporting its view that the FAA would have acted more aggressively, including possibly grounding the accident aircraft, had it known the information it claims Twin Commander did not report. Suppl. Br. of Resp’ts at 14-15. Reasonable minds could differ as to whether the causation element was met, precluding summary judgment on this basis.
¶74 In sum, Twin Commander does not show it was exempt as a matter of law from disclosing to the FAA the information it had about the similarities between the 1992, 2002, and 2003 rudder damage. Other courts considering the question of required information have held that prior similar failures must be reported to the FAA. Butler, 109 Cal. App. 4th at 1083; Robinson v. Hartzell Propeller, Inc., 326 F. Supp. 2d 631, 649-50 (E.D. Pa. 2004). Butler and Robinson are distinguishable on their facts because the evidence of the defendants’ alleged concealments was much more obvious than in this case, as the majority notes. Majority at 231-32. But to survive a summary judgment attack, a plaintiff needs only the reasonable inferences arising from the evidence presented, not irrefutable certainties. Such inferences can be drawn from the evidence presented here.

Factual Inconsistencies

¶75 Finally, the majority accepts at face value Twin Commander’s version of the facts, which is unsupported by or disputed in the record and therefore not appropriate for summary judgment. For example, the majority claims that Twin Commander pursued its investigation of its fleet “in apparent open and ongoing communication with the FAA.” Majority at 228. While the majority does not cite to the record in support of this contention, I assume it refers to the declaration of Twin Commander’s engineering manager *241during the relevant time period, Pierre DeBruge. CP at 1175-78 (Decl. of Pierre DeBruge). DeBruge states that he worked closely with the FAA during the drafting of SB 235, “including by sharing and discussing the information known by Twin Commander about the rudders, rudder tips, and the results of the rudder inspections, and discussing and deciding what actions to take going forward.” CP at 1178. But while DeBruge’s statements refer to discussion with the FAA about the 2002 and 2003 incidents, as well as reference to disclosure of Twin Commander’s observations of wear and tear on its fleet, there is no mention at all of whether Twin Commander discussed with the FAA its observations regarding the similarities between the 1992, 2002, and 2003 incidents.
¶76 In addition to questions about whether Twin Commander disclosed its concerns about the similarities between the 1992, 2002, and 2003 incidents, Burton also raises an issue of fact about the extent to which Twin Commander shared with the FAA more recent observations about rudder damage that arose from its inspection of its fleet following the 2003 Georgia crash. Burton points to an April 21, 2003 e-mail from Cousins that noted several reports from service centers about problems with the fleet’s rudder assembly, including “cracked lower horizontal stabilator ribs.” CP at 2199. Burton’s expert, Robert Donham, declared that he reviewed the documentation Twin Commander provided to the FAA for approval of SB 235 and that Twin Commander did not advise the FAA that its service centers were reporting cracked lower horizontal stabilator ribs. CP at 1137. In response, Twin Commander relies on the declaration of DeBruge to argue that it discussed with the FAA the information it collected about its fleet from its service centers, which could presumably include the observations about the stabilator ribs but does not necessarily include such information. Suppl. Br. of Pet’r at 12-13 (citing CP at 1178). This presents a significant factual dispute as to what information Twin Commander did and did not share with the FAA, making the issue of whether Twin Commander *242knowingly misrepresented, withheld, or concealed information from the FAA inappropriate for summary judgment.
¶77 Moreover, apart from disputing whether Twin Commander disclosed this information to the FAA, the parties dispute the nature of the information. Donham believes Cousins misspoke when he wrote that the service centers reported cracked “stabilator” ribs and that the correct term is “stabilizer” ribs. CP at 1137. In supplemental briefing, Twin Commander argues that Donham is wrong; “stabilator” and “stabilizer” mean two different things, and a stabilator rib has nothing to do with an aircraft’s rudder assembly. Suppl. Br. of Pet’r at 11 (citing U.S. Dep’t of Transp., FAA, Pilot’s Handbook of Aeronautical Knowledge, FAA-H-8083-25A, at 5-2 (2008)). This court is not equipped to rule on a question of fact concerning the finer points of aeronautical engineering. The apparent dispute between the parties regarding the damage observed by the service centers presents yet another reason why summary judgment is inappropriate as to the GARA § 2(b)(1) exception because it goes to the question of what Twin Commander knew. Nevertheless, the majority accepts Twin Commander’s factual assurances as to aircraft mechanics.

Knowing Misrepresentation, Withholding, or Concealment

¶78 Even if the majority agreed with the foregoing analysis, it would likely still argue that Burton has not shown a knowing misrepresentation, withholding, or concealment. The majority notes, for example, that Twin Commander sent the April 4, 2003 e-mail to several repair stations, which have an independent obligation to report any defects to the FAA, reasoning that such action tends to negate a showing of knowing concealment. Majority at 227 n.11.
¶79 But at least one of Burton’s experts opined that information discussed in an e-mail from Jeff Cousins was not repeated in Twin Commander’s communications with *243the FAA during the drafting of SB 235 and that the undisclosed material was relevant to the efficacy of the bulletin. CP at 1136-38. This raises at least a reasonable inference of a knowing misrepresentation, withholding, or concealment. Likewise, that expert also opined that it is reasonable to expect Twin Commander would have given “due engineering consideration, in connection with [SB] 235, to [similarities between different crashes].” CP at 1136. Because Twin Commander did not share with the FAA its knowledge of the similarities between crashes when preparing the service bulletin, Burton raises a reasonable inference that the withholding may have been knowing.
¶80 As noted above, even in the context of summary judgment, “GARA requires more than innuendo and inference; it demands ‘specificity.’ ” Rickert v. Mitsubishi Heavy Indus., Ltd., 923 F. Supp. 1453,1462 (D. Wyo. 1996) (Rickert I). Twin Commander argues that under this heightened standard, Burton has failed to meet his burden, and the majority agrees. But the foregoing analysis establishes that Burton has identified genuine issues of material fact about at least two instances where Twin Commander may have knowingly failed to share required information with the FAA: with respect to the similarities it discovered between the 1992, 2002, and 2003 accidents and with respect to service center reports about the extent of the fatigue observed on the fleet’s rudder assembly. These are specific enough instances to satisfy GARA’s pleading requirement and they are certainly specific enough to survive a summary judgment attack.

Conclusion

¶81 The majority improperly shifts the burden on summary judgment to Burton and imposes an impermissibly high burden at that. Moreover, the majority misreads the reporting requirements of 14 C.F.R. § 21.3. Read correctly, the regulation does not excuse Twin Commander from *244reporting certain information as a matter of law. Finally, the majority ignores a number of clear factual disputes between the parties that render this matter inappropriate for summary judgment. I would remand this case to the trial court for a fact finding determination on whether the GARA § 2(b)(1) exception puts Burton’s claim against Twin Commander outside the statute of repose. I respectfully dissent.
Chambers, J., and Sanders, J. Pro Tem., concur with Stephens, J.
Reconsideration denied August 3, 2011.

 Pub. L. No. 103-298, § 2, 108 Stat. 1552 (1994) (codified at 49 U.S.C. § 40101 note).


 The occurrences are (1) fires; (2) engine exhaust system failures; (3) accumulations or circulation of toxic or noxious gases in the crew or passenger compartments; (4) malfunctions of the propeller control system; (5) propeller or rotorcraft hub or blade structural failures; (6) flammable fluid leakage; (7) brake system failures; (8) significant aircraft primary structural defects; (9) abnormal vibration or buffeting caused by structural or system malfunctions; (10) engine failures; (11) structural or flight control system malfunctions; (12) complete losses of more than one electrical power generating system or hydraulic power system; or (13) failures of more than one attitude, airspeed, or altitude instrument. 14 C.F.R. § 21.3(c).


 The current federal code of regulation does not appear to include a “Part 430,” so it is not clear how a court is to apply or interpret this aspect of 14 C.F.R. § 21.3.


 It should be noted that the NTSB determined that the probable cause of the 1992 accident was pilot error coupled with turbulence. CP at 1335. The NTSB ultimately found the probable cause of the 2003 accident was “[a]n in-flight encounter with unforecasted severe turbulence in cruise flight resulting in the design limits of the airplane being exceeded due to an overload failure of the airframe, and collision with a swampy area.” CP at 1361. But regardless of the causes of those accidents as determined by the NTSB, if Twin Commander was concerned that there was a pattern of rudder failure in accidents involving its fleet — -and an inference can be drawn from the April 4, 2003 e-mail that it was concerned — it was required to share that information with the FAA in connection with developing SB 235. The majority therefore misses the mark when it discusses at length its belief that the similarities between these accidents need not have been reported because the fact of the accidents already had been reported. Majority at 228-30.